Title: From Thomas Jefferson to Albert Gallatin, 8 December 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin
                     
                     Dec. 8. 08.
                  
                  Mr. Harrison will continue in office till the 3d. of March. I send you tit for tat, one lady application for another. however our feelings are to be perpetually harrowed by these sollicitations, our course is plain, & inflexible to right or left. but for god’s sake get us relieved from this horrible drudgery of refusal. Affectionate salutations.
                  
   to be returned

               